Citation Nr: 1207233	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO. 03-27 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for residuals of a hiatal hernia. 

2. Entitlement to service connection for cardiovascular disease, claimed as secondary to a hiatal hernia.

3. Entitlement to service connection for ulcerative colitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. The Veteran subsequently moved and his claims file was transferred to the VA RO in Winston-Salem, Virginia. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration in April 2005, August 2009, and July 2010.


FINDINGS OF FACT

1. The findings of the November 2010 VA examiner are competent, but not probative medical evidence. 

2. The Veteran has not been shown to have a hiatal hernia that manifested in service, or a current hiatal hernia that is causally or etiologically related to his military service. 

3. The evidence of record does not show that the Veteran's currently diagnosed atrial fibrillation is related to military service.

4. The evidence of record does not show that the Veteran's currently diagnosed ulcerative colitis is related to military service.



CONCLUSIONS OF LAW

1. The Veteran's hiatal hernia was not incurred or aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

2. The Veteran's atrial fibrillation was not incurred or aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

3 The Veteran's ulcerative colitis was not incurred or aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in November 2001. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. Follow up letters were issued in August 2005 and July 2008. The July 2008 letter provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

Although he claims that his cardiovascular disease was caused by his in-service ulcers, a hiatal hernia, and ulcerative colitis, the Veteran did not receive notice regarding the substantiation of a claim for secondary service connection. Notwithstanding, the Veteran has neither alleged nor proven that prejudice resulted from this lack of notice, and therefore, the Board determines that none resulted. See Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted"). Further, as the Veteran has no service-connected disabilities, a claim for secondary service connection cannot be granted because in order to establish secondary service connection, there must be a service-connected disability that caused or aggravated the claimed disability. 38 C.F.R. § 3.310.

After the August 2005 and July 2008 VCAA notice letters were issued, his claims were then readjudicated in the May 2009, March 2010, and October 2011 SSOCs. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations October 2007, April 2009, and November 2010.

The October 2007 VA examination did not provide an etiology opinion for the claimed disorders. The Board found the April 2009 examination to be inadequate and remanded the case for a new exam. The November 2010 examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims folder. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). The examiner also provided a rationale for the opinion with regard to ulcerative colitis. 

The November 2010 examiner did not provide an etiology opinion for the Veteran's hiatal hernia repair because she found that the Veteran did not have a hernia and that he did not have scars to indicate that he ever underwent a hiatal hernia repair. As the claimed condition was not confirmed on examination, an etiology opinion and rationale was not necessary. 

Although the November 2010 examiner stated that an etiology opinion for the Veteran's ulcerative colitis could not be made without resorting to speculation, the opinion is still adequate because the examiner explained the rationale for such an opinion. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). Specifically, the examiner listed what information was lacking in the record and why it prevented a definitive opinion from being rendered. Therefore, a remand for a new opinion or examination is not necessary. 

The Court has also noted that VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant. In the Court's view, that assessment is inherent in a finding that the duty to assist has been fulfilled. See Clemons v. Shinseki, 23 Vet.App. 1, 6 (2009) (Board may be required to obtain further medical evidence "unless the medical evidence itself indicates that determining the cause is speculative"); see also Roberts v. West, 13 Vet.App. 185, 189 (1999) (observing that "the fact that [a] medical opinion was inconclusive  . . . does not mean that the examination was inadequate.")

The Veteran has not been afforded a VA examination to assess the nature and etiology of his atrial fibrillation. VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran has been diagnosed with atrial fibrillation. As will be discussed below, the Veteran has not been shown to have an event, disease, or injury in service to which a current diagnosis could be related. His service treatment records are negative for any complaints, treatment, or diagnosis of a heart problem and the record contains no probative evidence that demonstrates otherwise.  Because there is no event, injury, or disease in service or a service-connected disability to which a current disorder could be related, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i) ; cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). Further, there is no indication that the disability or persistent symptoms of it may be associated with his service, including his claimed ulcer condition. His atrial fibrillation had its onset in 1994, nearly 30 years after his separation from service. His treating cardiologists noted that it began shortly after he was treated for spontaneous pneumothorax. There is sufficient evidence of record for the Board to decide his claim without an examination. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
 
This case was remanded in April 2005, August 2009, and July 2010. In April 2005, it was remanded so that the RO could attempt to obtain the Veteran's treatment records from Whiting NAS and Pensacola NAS hospitals in 1968, from Lutheran hospital in 1969, and so that he could undergo an examination. In August 2009, it was remanded so that the RO could again attempt to obtain records from Lutheran Hospital and so that the Veteran could undergo an examination at which an adequate opinion would be provided. In July 2010, it was remanded so that the RO could make a third attempt at obtaining records from Lutheran Hospital and so he could undergo an examination for his hiatal hernia and ulcerative colitis. In December 2010, the RO received a negative response from Lutheran Hospital, stating that the records are too old and the hospital no longer had them. In November 2010, the Veteran underwent a VA examination which was adequate for the reasons discussed above. 

Thus, the Board is satisfied that there was substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Hiatal Hernia

The Veteran contends that his diagnosed hiatal hernia is the result of ulcers treated during service. Because there is no competent medical evidence linking the claimed disability to any incident of military service, including treatment for ulcers, the claim will be denied. 

In August 2007, the Veteran was diagnosed with a small siding hiatal hernia, visualized during an endoscopy. Prior to August 2007, a "slight" hiatal hernia was viewed during an esophagogastroduodenoscopy in December 1999. This meets the first element of a service connection claim. Hickson, 12 Vet. App. at 253. 

The Veteran asserts that he has had symptoms from his hernia since service. However, service connection cannot be granted based upon a showing of continuity of symptomatology for the reasons discussed below. 38 C.F.R. § 3.303(b). He reported that he was diagnosed with a hiatal hernia at Whiting NAS but that it was not repaired until he left service. His treatment records from 1968 are unavailable. However, the Veteran submitted an October 1968 record requesting that he be permitted to draw commuted rations for "medical purposes" because he was in need of "special dietary restrictions" that were not specified. This record supports the conclusion that he was treated in service for a condition that impacted his diet. However, at his January 1969 separation examination, no abnormalities were noted by the examining physician, who checked normal for the Veteran's abdomen and viscera, which also specifically stated, "[i]nclude hernia."   

His separation physical examination is particularly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

Further, the Veteran has been unable to consistently report when his hernia was repaired, or state what type of hernia he had. In October 1991, he reported to Dr. T. K., a private physician, that he had a ventral hernia repair but did not specify a date. In October 1994, Dr. D. H. noted that the Veteran had "some ventral abdominal well-healed incisions" and scars from pleurodesis, but did not specify the procedure that resulted in the abdominal scars. In December 1994, he reported to Dr. T. K. that he had hernia surgery in 1994. However, the copious medical evidence of record from 1994 does not include a hernia repair. In January 1999, he reported to Lutheran Hospital that he had an abdominal repair 28 years prior, in approximately 1971. In March 2001, he reported to a nurse practitioner that he had a hernia repair in 1979. At his October 2007 VA examination, he reported undergoing a hernia repair in 1969. At his November 2010 VA examination, he reported having a hernia repair five years after separation. When the examiner informed him that she reviewed the claims file and could not find evidence of a hernia repair, the Veteran stated that perhaps it was done 15 years after separation, and that it could have been an abdominal hernia repair. Although he is competent to relate observable symptoms such as epigastric pain, the Veteran's inability to accurately report the date of his surgery damages his credibility. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

Because no hernia or symptoms of a hernia were noted on his January 1969 separation examination, and because his statements regarding when he underwent a hernia repair surgery are inconsistent and not credible, service connection cannot be established based upon continuity of symptoms. 38 C.F.R. § 3.303(b).

With regard to the second element of a service connection claim, an in-service event or incurrence of a disease or disability, the Veteran has produced an October 1968 record indicating that he was prescribed a special diet for medical reasons. Affording the Veteran the benefit of the doubt, this record satisfies the second element of a service connection claim because it shows treatment for an unspecified digestive problem. Hickson, 12 Vet. App. at 253; see also 38 U.S.C.A. § 5107(b). 

However, the third element of a service connection claim, a nexus, has not been satisfied. Hickson, 12 Vet. App. at 253. Although the October 1968 record shows that the Veteran required a special diet for medical reasons, the record does not specify the condition and his STRs are otherwise negative for any reference to complaints of or treatment for a digestive disorder, ulcers, or a hernia. 

Further, the medical evidence of record does not associate his hernia repair with his period of military service. At his April 2009 VA examination, the examiner found that the Veteran described the "sippy diet" that was used years ago for treatment of ulcer disease. She found that the October 1968 documentation of his special diet validated that he had been seen for digestive problems. She reasoned that the Veteran had a long and complicated history of chronic inflammatory disease, scarred pylorus, duodenitis, and a narrowing of the distal colon. He was on a high fiber diet and took a fiber dietary supplement, and the examiner described this as the accepted treatment for his condition. However, the examiner was unable to provide an opinion without resorting to speculation, and did not provide a rationale. She could not make a finding as to whether the Veteran actually had gastric ulcers in service and whether they were related to his hernia. This inconclusive finding is not adequate and cannot be used in support of his claim. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010). 

In November 2010, the VA examiner was unable to provide an etiology opinion without resorting to speculation. She reviewed the claims file, including the reports of the Veteran's previous VA examinations. She noted that the record was negative for evidence of a hiatal hernia repair other than the Veteran's own reports. Further, she stated that he did not have a scar in the area where a hiatal hernia repair would "likely be undertaken," but that he had a scar "which would correspond to a[] ventral abdominal hernia repair."  She noted that his STRs contained only normal findings. Upon examination, the Veteran did not have a hernia of any type. The examiner concluded that a hiatal hernia repair had not been performed, but that the Veteran had scars consistent with a ventral abdominal hernia repair. This inconclusive opinion is not probative and cannot be used in support of his claim. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010). 
Therefore, a nexus is not established. 

The remainder of the medical evidence of record does not provide a nexus between the Veteran's hiatal hernia that was visualized as early as January 1999. Although the Veteran claims that his symptoms began in service and continued throughout this life, his statements have been found not credible, as discussed above, and as a result cannot be used in support of his claim. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Cardiovascular disease

The Veteran contends that his diagnosed atrial fibrillation is the result of having ulcers in service. Because there is no evidence that the Veteran had ulcers in service that caused atrial fibrillation, and there is evidence that his atrial fibrillation began after he underwent pleurodesis in 1994, the claim will be denied. 

The Veteran has been diagnosed with atrial fibrillation, which resulted in the implantation of a pacemaker in June 2000. This satisfies the first element of a service connection claim. Hickson, 12 Vet. App. at 253. However, there is no evidence of an in-service event, injury or disease related to his heart. The Veteran contends that his treatment for ulcers in service led to his heart problem and as noted above, the October 1968 record showing the need for a special diet satisfies the second element of a service connection claim. Hickson, 12 Vet. App. at 253. 

However, the evidence of record does not support a nexus between his special diet in service and his atrial fibrillation. Rather, the evidence shows that it had its onset in 1994 after he underwent pleurodesis as treatment for spontaneous pneumothorax. 

In December 1994, Dr. E. M., a private physician, noted the onset of atrial fibrillation. In February 1995, Dr. M. M. revered to "new-onset atrial fibrillation," and in March 1995 he referred to "recent onset of atrial fibrillation." In June 2000, Dr. D. L. implanted the Veteran's pacemaker and noted that he began to have atrial fibrillation following spontaneous pneumothorax. Later in June 2000, Dr. T. R. noted that the Veteran had a "collapsed left lung" and that it was surgically re-expanded. He noted, "at that time [the Veteran] experienced his first bout of paroxysmal atrial fibrillation and required direct current cardioversion...around 1995." 

In February 2001 Dr. J. M., a cardiologist, stated that the Veteran had a five year history of atrial fibrillation and that, "[i]t turns out his problems with fibrillation began shortly after this pneumothorax." It was noted that the pneumothorax was initially treated with chest tubes, but a thoracotomy with talc application to the pleural lining became necessary. His atrial fibrillation began shortly after the procedure, but Dr. J. M. was uncertain as to the cause. In April 2001, Dr. J. M. stated that the Veteran underwent a transseptal catheterization and mapping of pulmonary veins, and that "sites that appeared to be reasonable culprits for initiation of fibrillation" were ablated. 

In September 2006, Dr. J. S. noted that the Veteran's atrial fibrillation had its onset in approximately 1996, and that "his difficulties began shortly after he had a spontaneous pneumothorax." 

Although the Veteran contends that his atrial fibrillation was caused by his claimed in-service ulcer, the record shows only that he was prescribed a special diet in service. The record does not show that he was diagnosed with an ulcer. Further, the record clearly shows that the Veteran's atrial fibrillation began shortly after he underwent pleurodesis for a spontaneous pneumothorax in 1994. This provides evidence against his claim. His atrial fibrillation had its onset nearly 30 years after he separated from service in January 1969. Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The evidence of record does not support the conclusion that the Veteran's atrial fibrillation, which had its onset in 1994, is in any way connected to his period of active service. In fact, several of his physicians have noted that its onset was related to treatment for a spontaneous pneumothorax. 

In determining whether service connection is warranted, VA is responsible for considering both the positive and negative evidence. If the evidence, as a whole, is supportive or is in relative equipoise (i.e., about evenly balanced), then the veteran prevails. See 38 C.F.R. § 3.102. In this case, the preponderance of the evidence is against the claim. The provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 
Ulcerative Colitis

The Veteran contends that he had epigastric symptoms in service, and that they were the precursor to his later-diagnosed ulcerative colitis. Because the evidence does not establish that his claimed epigastric symptoms caused or aggravated his ulcerative colitis, the claim will be denied.  

The Veteran has a current diagnosis of ulcerative colitis. This satisfies the first element of a service connection claim. Hickson, 12 Vet. App. at 253. As discussed above, affording the Veteran the benefit of the doubt, the October 1968 record of a special diet satisfies the second element of a service connection claim. Id. 

However, the third element of a service connection claim, a nexus, has not been satisfied. 

The Veteran underwent a VA examination for ulcerative colitis in October 2007. The examiner verified that the veteran had ulcerative colitis, but did not provide an etiology opinion. In April 2009, he underwent a second examination. The examiner was unable to provide an opinion without resorting to speculation. She concluded that the Veteran was on a diet that may have been known as the "sippy diet," used to treat ulcer disease, and that the Veteran now followed a high fiber diet because the "sippy diet" is no longer acceptable practice. She did not discuss whether the Veteran actually had ulcer disease in service or whether it caused his ulcerative colitis. The lack of an acceptable rationale renders the speculative opinion inadequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

As directed by the Board's July 2010 remand, he underwent a third VA examination in November 2010. Again, the examiner was unable to provide an opinion without resorting to speculation. When asked whether he had colitis in service, the Veteran stated that he did not, but he thought that the epigastric pain he experienced in service was "part of a generalized inflammation" of his gastrointestinal tract which later became ulcerative colitis. The examiner noted that ulcerative colitis was first diagnosed by colonoscopy in 1985. She stated that the only reasonable explanation "against the possibility that his current GI disorder may be related to his service related condition" was that peptic ulcer disease was "very common," and that up to 10 percent of the adult population experienced it during their lives. She stated that there was only the one record to support the Veteran's claim: the October 1968 memorandum about his diet. She stated that the chain of medical evidence was interrupted because there was a gap in records during the 1970s. As a result, she was unable to provide an etiology opinion without speculating. She stated that there were two types of evidence that were lacking, and that this prevented her from rendering a non-speculative opinion. First, she needed evidence that the Veteran "did indeed have a peptic ulcer in his service period."  She noted that the Veteran could have had gastritis, which also could produce epigastric pain. Second, she needed evidence that the colitis he experienced in 1985 was a continuation of symptoms he had in service. Without these two types of information, the examiner could not provide an opinion without speculating. Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010). Therefore, the opinion of the November 2010 examiner is not probative evidence. 

There is no medical evidence of record to support a nexus between the Veteran's ulcerative colitis and his period of active military service. Although the Veteran claims that his symptoms began in service and continued throughout this life, his statements regarding continuity of gastrointestinal symptoms have been found not credible and as a result cannot be used in support of his claim. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

The Veteran was diagnosed with ulcerative colitis in 1985, almost 20 years after he left service. Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for residuals of a hiatal hernia is denied. 

Entitlement to service connection for cardiovascular disease is denied. 

Entitlement to service connection for ulcerative colitis is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


